—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered *100on or about September 14, 1998, which, in a personal injury action, granted defendant’s motion to set aside the jury verdict solely to the extent of ordering a new trial unless plaintiff consented to an award of damages for pain and suffering in the reduced amount of $100,000, unanimously affirmed, without costs.
The motion court properly determined that the jury’s finding of liability was not against the weight of the evidence since the evidence, fairly interpreted (see, O’Boyle v Avis Rent-A-Car Sys., 78 AD2d 431, 439), permitted the jury to conclude that defendant building owner had notice of leaks in plaintiff’s bathroom ceiling and did not fix the leaks prior to the ceiling collapse in which plaintiff was injured. The court also properly determined that the damages awarded by the jury for pain and suffering in the total amount of $550,000 deviated materially from what would be reasonable compensation for the soft tissue injuries sustained by plaintiff (see, CPLR 5501 [c]). Concur — Sullivan, J. P., Nardelli, Wallach, Saxe and Friedman, JJ.